DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al (2018/051389) in view of Huang et al (2008/0047303).
The Maxwell et al reference teaches a method and apparatus for the growth a single crystal fiber, note entire reference.  There is a light source which is a laser, note para 0023 and 0024 plus figure 2.  The device also contains a pulling device that can move up or down to grow the fiber, note para 0023.  The laser beam reflects off a flat reflector that reflects the be vertically with respect to the materials, note figure 2 no 660.  The beam radiates the top surface of a raw material rod to create a melt. A seed contacts the melts and is withdrawn in an upward motion to grow the crystal fiber, note para 0026 and 0027.  The sole difference between the instant claim and the prior art is the shape of the temperature profile in the melt, donut.  However, the Huang et al reference teaches a single crystal fiber growth method and apparatus where a laser beam creates a temperature profile across the melt in the form a donut, cooler in the middle, note figure 3.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Maxwell et al reference by the teachings of the Huang et al reference to have a donut shape temperature profile in the melt in order to increase the crystallization rate.
With respect to claim 7, the Maxwell et al reference teaches a position control means to control  the position of the fiber in the horizontal position note figure 2. 
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al (2018/051389) in view of Huang et al (2008/0047303).

The Maxwell et al and Huang et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the laser beam shape.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable laser beam shape in the combined references in order to increase control over the shape of the melt temperature profile.  

Claim(s) 3, 4, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al (2018/051389) in view of Huang et al (2008/0047303).
The Maxwell et al and Huang et al references are relied on for the same reasons as stated, supra, and differ from the instant claims in the ratio of fiber diameter to raw material.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable diameter ratio in the combined references in order to produce a uniform fiber with less defects, noting, the references do teach differing pull/feed rates to obtain a smaller diameter fiber.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al (2018/051389) in view of Huang et al (2008/0047303).
The Maxwell et al and Huang et al references are relied on for the same reasons as stated, supra, and differ from the instant claim in the light guiding appliance.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable apparatus, light guiding for the laser beam in the combined references in order to increase control of the beam, noting, the art does teach the reflectors and means for the beam to enter the chamber.
  Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
There is no teaching in the art to show a gas feed into the chamber using the same apparatus part as is now claimed. Further, the prior art provides no motivation to one of ordinary skill in the art to modify the teachings to arrive at the instant invention.

		Examiner’s Remarks
The Fischer et al, Buric and Sakijama references are merely cited of interest as showing the state of the art in crystal fiber manufacture.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714